Title: From George Washington to Major General Charles Lee, 16 February 1777
From: Washington, George
To: Lee, Charles



Dear Sir
Morristown February 16th 1777.

I received the favor of your Letter of the 9th Instt on Friday night about 10 OClock. It was accompanied by One for the Congress & by several Others, the whole of which were transmitted by an Express the next morning, whom I directed to proceed without delay.
Mr Eustace being in Virginia and Mr Bradford at Rhode Island, I cannot comply with your request respecting them. Mr Morris who was your Aid till of late, is expected here, and I doubt not will be ready to render you any services in his power; When he comes he will wait on you, if Genl Howe will grant permission. Your Dogs are in Virginia. This circumstance I regret as you will be deprived of the satisfaction & amusements you hoped to derive from their friendly and companionable dispositions. I am Dr Sir with great regard Yr Most Obedt sert

G.W.

